EXHIBIT10.43 LOAN NUMBER LOAN NAME ACCT. NUMBER NOTE DATE INITIALS Guardian 8 Corporation 2798 1.15 01/17/14 JVD NOTE AMOUNT INDEX (w/Margin) RATE MATURITY DATE LOAN PURPOSE Cornerstone Bank Corporate 6.000% Commercial Base Rate plus 1.000% Creditor Use Only PROMISSORY NOTE (Commercial -Revolving Draw) DATE AND PARTIES. The date of this Promissory Note (Note) is January 17,2014. The parties and their addresses are: LENDER: CORNERSTONE BANK 9th Street Overland Park, KS 66221 Telephone: (913) 239-8100 BORROWER: GUARDIAN 8 CORPORATION a Nevada Corporation 15th St. Scottsdale, AZ 85260 1. DEFINITIONS. As used in this Note, the terms have the following meanings: A. Pronouns. The pronouns "I," "me," and "my" refer to each Borrower signing this Note, individually and together with their heirs, successors and assigns, and each other person or legal entity (including guarantors, endorsers, and sureties) who agrees to pay this Note. "You" and "Your" refer to the Lender, any participants or syndicators, successors and assigns, or any person or company that acquires an interest in the Loan. B. Note. Note refers to this document, and any extensions, renewals, modifications and substitutions of this Note. C. Loan. Loan refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or submitted for this transaction such as applications, security agreements, disclosures or notes, and this Note. D. Loan Documents, Loan Documents refer to all the documents executed as a part of or in connection with the Loan. E. Property. Property is any property, real, personal or intangible, that secures my performance of the obligations of this Loan. F. Percent, Rates and rate change limitations are expressed as annualized percentages. G. Dollar Amounts. All dollar amounts will be payable in lawful money of the United States of America. 2. PROMISE TO PAY. For value received, I promise to pay you or your order, at your address, or at such other location as you may designate, amounts advanced from time to time under the terms of this Note up to the maximum outstanding principal balance of $700,000.00 (Principal), plus interest from the date of disbursement, on the unpaid outstanding Principal balance until this Note is paid in full and you have no further obligations to make advances to me under the Loan. I may borrow up to the Principal amount more than one time. Guardian 8 Corporation Kansas Promissory Note
